Name: COMMISSION REGULATION (EC) No 2740/95 of 28 November 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 285/12 r~EN | Official Journal of the European Communities 29 . 11 . 95 COMMISSION REGULATION (EC) No 2740/95 of 28 November 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables third countries, in respect of the products and periods stipulated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 1740/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi ­ lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 29 November 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . 0 OJ No L 167, 18 . 7. 1995, p. 10 . P) OJ No L 387, 31 . 12. 1992, p. 1 . ( «) OJ No L 22, 31 . 1 . 1995, p. 1 . 29 . 11 . 95 EN Official Journal of the European Communities No L 285/13 ANNEX to the Commission Regulation of 28 November 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country code (') Standard import , CN codevalue Third country code (') Standard import value 0702 00 45 052 63,5 0805 30 40 052 78,4 060 80,2 388 67,5 064 59,6 400 132,8 066 41,7 512 54,8 068 62,3 520 66,5 204 50,3 524 100,8 208 528 94,7 44,0 600 77,2 212 117,9 624 78,0 624 89,6 999 83,4 999 67,7 0808 10 92,0808 10 94, 0707 00 40 052 776 0808 10 98 064 78,6 053 166,9 388 39,2 060 61,0 400 69,0 066 404 62,0 53,8 l 508 68,4 068 60,4 512 51,2 204 49,1 524 57,4 624 125,4 528 48,0 999 84,9 800 78,0 0709 90 79 052 96,1 804 21,0 204 77,5 999 57,3 624 1348 0808 20 67 052 143,7 999 102,8 064 70,3 388 79,6 0805 20 31 204 71,0 400 77,3 999 71,0 512 89,7 0805 20 33, 0805 20 35, 528 84,1 0805 20 37, 0805 20 39 052 55,5 624 77,5 464 107,9 800 55,8 624 131,1 804 112,9 999 98,2 999 87,9 {') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin.'